On a reconsideration of this case, we have reached the conclusion that the Court of Appeal rightly sustained defendant's exception to the jurisdiction of the court.
The settled rule is that in matters of contract admiralty jurisdiction depends upon the *Page 157 
nature of the transaction, and in matters of tort upon the locality where the tort occurs.
In the case presently before us, it is undisputed that plaintiff's husband received his fatal injury on navigable waters, and the sole question to be determined is whether his employment was maritime in its nature.
By the general admiralty law, maritime contracts include maritime services in building, repairing, supplying, and navigating ships; i.e., they are contracts which pertain to the navigation, business, or commerce of the sea.
Here the facts which are fully set forth in our original opinion show that the deceased was injured while actually engaged in loading the vessel with ice as a part of its necessary supplies. He was therefore employed in carrying out a maritime contract. His activities, at the time of the accident, were directly connected with the navigation, business, and commerce of the sea. In these circumstances, the rights and liabilities of the parties must be determined by the admiralty courts.
The following cases are pertinent to the issue involved: viz., Southern Pacific Co. v. Jensen, 244 U.S. 205, 37 S. Ct. 524,61 L. Ed. 1086, L.R.A. 1918C, 451, Ann. Cas. 1917E, 900; Peters v. Veasey, 251 U.S. 121, 40 S. Ct. 65, 64 L. Ed. 180; Knickerbocker Ice Co. v. Stewart, 253 U.S. 149, 40 S. Ct. 438, 64 L. Ed. 834, 11 A.L.R. 1145; Great Lakes Dredge  Dock Co. v. Kierejewski,261 U.S. 479, 43 S. Ct. 418, 67 L. Ed. 756; Lawson v. New York 
Porto Rico S.S. Co. 148 La. 290, 86 So. 815.
For the reasons assigned, the judgment of the Court of Appeal is affirmed at relator's cost.
O'NIELL, C.J., and BRUNOT, J., dissent.